Title: [August 1768]
From: Washington, George
To: 




Aug. 1st. Went to Belvoir & dined. Returnd in the Afternoon.
 


2. Rid to the Mill, Doeg Run, and Muddy hole. Miss Manly dind here & Mr. Alexr. came in the Evening.


   
   miss manly: probably Mary (Molly) Manley, eldest daughter of Harrison and Margaret Manley.



 


3. Mr. Alexander & Miss Manly went away. Rid to the Mill & Muddy hole.
 


4. Went a fox hunting in the Neck with Lund Washington & Mr. Thos. Triplet. Started nothing.
 


5. Went by Muddy hole—the Mill—& Doeg Run Plantations to a Race at Cameron. Returnd in the Evening.



   
   Cameron was the name of the neighborhood which began at the junction of several major roads leading into Alexandria, between one and two miles west of town, and thence extending several miles west along Cameron Run, the stream which fed into Hunting Creek. In GW’s lifetime Cameron lent its name to a proposed town, several family homes, a mill, and an ordinary. In the sense that GW uses the name here, Cameron was probably the junction point itself, a convenient location for horse-racing fans who lived in Alexandria or in the surrounding countryside (see harrison [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 414–15; riceHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:89).



 


6. At home all day.
 


7. Ditto—Ditto.
 


8. Went a fox hunting but Started nothing. Visited Plantation’s in the Neck & Mill.
 


9. At home all day.
 


10. Rid to the Mill Doeg Run and Muddy hole and returnd to Dinner.
 


11. Rid to the same places as yesterday & returnd to Dinner.
 


12. Rid to Muddy hole Doeg Run & Mill & returnd when I found Doctr. Rumney.
 


13. The hounds havg. started a Fox in self huntg. we followd & run it after sevl. hours chase into a hold when digging it out it escapd. The Doctr. went home.
 


14. At home. Mrs. Fairfax & Miss Nicholas came in the Afternoon.
 


15. Went to Court. Mr. Igns. Digges Mr. Lee and Mr. Hill came here.


   
   Ignatius Digges (1707–1785) of Melwood, Prince George’s County, Md., was the grandson of William Digges (d. 1698), who moved from Virginia to Maryland in the late seventeenth century. Ignatius, a first cousin to William Digges of Warburton, married Elizabeth Parnham, and after her death Mary Carroll, daughter of Daniel Carroll of Duddington (1707–1734). His only child, a daughter Mary Digges (1745–1805) by his first wife, married Thomas Sim Lee (1745–1819), of Prince George’s County, Md., who is probably the Mr. Lee mentioned here. Lee was a grandson of Philip Lee (1678–1718), who moved from Virginia to Maryland in 1700.



   

   
   In the mid-seventeenth century Clement Hill settled in Maryland, where he sat on the council. Since Hill had no issue, his nephew, also named Clement Hill (1670–1743), inherited his uncle’s lands in Maryland, migrated from England to Maryland in 1696, and eventually settled at the Woodyard, Prince George’s County. This Clement had three sons, John (d. 1800), Clement (1707–1782), and Henry (d. 1796), and two grandsons, Clement Jr. (1743–1807) and Henry Jr., all of whom were alive in 1768 (mackenzie [1]George Norbury Mackenzie, ed. Colonial Families of the United States of America. 7 vols. 1907-20. Reprint. Baltimore, 1966., 2:310–17).



 


16. At home with the above Gentlemen. Mrs. Fairfax & Miss Nicholas went home after Dinner.
 



   
   
17. Dined at Belvoir with the above Gentlemen & returnd in the afternoon.
 


18. Rid round all my Plantations after the above gentlemen went away.
 


19. At home—settled & paid the Sheriff.

   
   
   Once a year the justices of each county would submit the names of three of their number to the governor and council, who would choose one of the three to be sheriff for the ensuing year. The Virginia county sheriff was more an administrator than a law officer, having the major responsibility for running elections, serving summonses, and collecting the annual levies in his county, which included those laid by the county and the parishes within the county as well as public levies set for the entire colony by the General Assembly. Much of this collecting was done by sub-sheriffs; in 1768 Sampson Darrell was sheriff of Fairfax County and Pierce Bayly was the sub-sheriff who appears here to collect the balance owed by GW for this year, £1 15s. 3d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277).



   
   For the Fairfax County levy this year GW paid for 85 tithables at 14 pounds of tobacco each. Sixty-seven of these tithables lived in Truro Parish and thus came under that parish’s levy of 41 pounds of tobacco per tithable. GW also paid the public tax of £1 10s. on his chariot and his chair as well as some minor fees he owed for government services. The total of the levies paid by GW in 1768 was 3,937 pounds of tobacco and £3 14s. 4d. cash. Because GW no longer grew tobacco at Mount Vernon, he paid his tobacco levies in local tobacco warehouse, or transfer, notes, mostly on tobacco paid

him by his local Mount Vernon renters. With tobacco worth 2d. a pound, these notes were equivalent to £32 16s. 2d. in currency (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 236; Truro Vestry Book, 128, 130, DLC. See also flippinPercy Scott Flippin. The Royal Government in Virginia, 1624-1775. New York, 1919., 312–17; sydnorCharles S. Sydnor. American Revolutionaries in the Making: Political Practices in Washington’s Virginia. 1952. Reprint. New York, 1965., 68–70, 78; heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:643–44).



 


20. Set of for my Brother Sam’s & Nomomy. Crossd at the Mouth of Nangamy & went to my Brothers.

	
   
   Mrs. Washington and Patsy Custis accompanied GW on this trip, and Jacky Custis, taking a vacation from his studies, met them today at Samuel Washington’s house (GW to Jonathan Boucher, 19 Aug. 1768, owned by Mr. Sol Feinstone, Washington Crossing, Pa.). During the family’s stay in the Chotank area, GW loaned Samuel £1 and apparently played cards twice, losing £1 on one occasion and winning 3s. 9d. on the other (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277).



 


21. At my Brothers. Colo. Lewis & my Brothr. Charles came there.
 


22. Still at my Brothers with other Company—his Child being Christned.

   
   
   This child was one of several that did not live to maturity (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:285n).



 


23. Hauling the Sein under Mr. Lawrence Washington’s shore.
 


24. Imbarkd on board my Schooner for Nomomy. Lay of Captn. Laidler’s.

   
   
   John Laidler (d. 1773), of Laidler’s ferry, just above Lower Cedar Point in Charles County, Md. Laidler’s was the major ferry crossing to the Virginia shore on that part of the Potomac River.



 


25. Hauling the Sein upon the Bar of Cedar point for Sheeps heads but catchd none. Run down below the Mouth of Machodack & came to.


   
   Upper Machodoc Creek, in Stafford (now in King George) County, flows into the Potomac about 14 miles above GW’s birthplace at Pope’s Creek, Westmoreland County.



 


26. Reachd my Brother John’s at Night.

	
   
   While the Washingtons were in Westmoreland County, Jacky Custis became “much disorder’d by an intermitting fever, attended with billeous vomittings,” and Dr. Charles Mortimer of Fredericksburg was called to treat him. Jacky was soon better, but he remained so “very weak & low,” that “his Mamma” insisted on taking him to Mount Vernon until he was fully recovered (GW to Jonathan Boucher, 4 Sept. 1768, PU; blantonWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 358–59).



 



27. Hauling the Sein upon Hollis’s Marsh Bar & elsewhere for Sheeps heads but catchd none.


   
   Hollis Marsh was at the upper cape of Nomini Bay.



 


28. Went to Nomony Church & returnd to my Brother’s to Dinner.
 


29. Went into Machodack Ck. fishing and dind with the Revd. Mr. Smith.


   
   Lower Machodoc Creek empties into the Potomac River about two miles below Nomini Bay in Westmoreland County, forming a bay about one mile wide at its mouth. This creek is not to be confused with Jackson’s Creek, also in Westmoreland County, which empties into the Potomac six miles below Lower Machodoc Creek and was sometimes called “Lower Machodoc” (eatonDavid W. Eaton. Historical Atlas of Westmoreland County, Virginia Patents: Showing how Lands were Patented from the Crown & Proprietors of the Northern Neck of Virginia . . .. Richmond, 1942., 71).



   
   The Cople Parish glebe, where Thomas Smith lived, was near the mouth of the Lower Machodoc Creek about three miles east of Bushfield (fithianHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 190).



 


30. Hauling the Sein on the Bars near Hollis’s Marsh & other places.
 


31. Dined with Mr. Jno. Smith who was marryed yesterday to the widow Lee.


   
   John Smith (1715–1771) of Fleets Bay plantation on Indian Creek, Northumberland County, was a second cousin to GW. He had previously been married to Mary Jaquelin (1714–1764) of Jamestown and had lived for many years at Shooter’s Hill plantation, Middlesex County. In 1767 he established a smallpox inoculation hospital at Fleets Bay, despite the fear of some Virginians that he was opening “a second Pandora’s Box,” spreading the disease instead of preventing it. In Feb. 1768 he was accused of causing two or three outbreaks of smallpox in the colony, including one in Williamsburg, by failing to quarantine his patients long enough after inoculation (William Nelson to John Norton, 14 Aug. 1767 and 27 Feb. 1768; mason [1]Frances Norton Mason, ed. John Norton & Sons, Merchants of London and Virginia, Being the Papers from Their Counting House for the Years 1750 to 1795. 1937. Reprint. New York, 1968., 31–33, 38–40). But he persisted in offering his services as an inoculator until his death (Va. Gaz., R, 9 June 1768 and 20 April 1769).



   
   the widow lee: Mary, daughter of J. Philip Smith and widow of both Jesse Ball (1716–1747) of Lancaster County and Col. John Lee (1724–1767) of Essex and Westmoreland counties. John Lee had left Mary the use, for her lifetime, of his land and slaves at Cabin Point in Westmoreland County, about 3½ miles east of Bushfield near the mouth of the Lower Machodoc Creek (indenture between John Smith and Mary Lee, 30 Aug. 1768, Westmoreland County Deeds and Wills, 1768–73, 13–15, Vi Microfilm). The newly married couple were now living at Cabin Point, and it was probably there that GW dined with Smith on this day.



